DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 16 is objected to because of the following informalities:  
In line 1, “an assembly” should be “the assembly”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the trademark/trade names “Teflon” and “Vespel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, an anti-wear material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charreron et al. (US 4723889) in view of Yu et al. (CN 204941612), hereinafter: “Charreron” and “Yu”, respectively.
In Reference to Claim 1

	A turbomachine assembly(Fig 1,2,8) comprising:
a first rotor module(1-6) comprising a first blade(1), the first blade having a first length(radial length as shown in Fig 8);
a second rotor module(first compressor rotor stage of Fig 8) connected to the first rotor module(via drum 16,22), the first rotor module comprising
a second blade(Fig 8), the second blade having a second length(radial length as shown in Fig 8), the second length being smaller than the first length(clearly shown in Fig 8), and
a ferrule(16,22); and
a damping device(14 or 40) comprising a first radial external surface(20 or 43) supported with friction against the first rotor module(at 21; Col 5, ll. 3-16; Col 6, l. 62 to Col 7, l. 6) 
Charreron fails to teach:
a second radial external surface supported with friction against the second rotor module, so as to couple the first rotor module with the second rotor module for the purpose of damping vibrational movements of the first rotor module relative to the second rotor module during operation, the damping device further comprising two shoulders on either side of a notch provided at an internal surface of the damping device.
Yu teaches:

a first radial external surface(radial outermost surface 1 in contact with underside of 4 as shown in Fig 1) supported with friction against the first rotor module(since 1 is in contact with the underside of 4, the damping device is supported at least partially with friction against the first rotor module) 
a second radial external surface(radial outermost surface of 1 in contact with underside of 6 as shown in Fig 1) supported with friction against the second rotor module(since 1 is in contact with the underside of 6, the damping device is supported at least partially with friction against the first rotor module) , so as to couple the first rotor module with the second rotor module for the purpose of damping vibrational movements of the first rotor module relative to the second rotor module during operation(the compressible damping block 1-3 damps vibration between the first and second rotor modules; see last page of specification), the damping device further comprising two shoulders(2,3) on either side of a notch(void space between 2,3 as shown in Fig 1) provided at an internal surface of the damping device(the notch is positioned at the inner radial surface of 1 between 2 and 3 as shown in Fig 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Charreron to incorporate the teachings of Yu by replacing the damping device of Charreron with the damping device of Yu to ease assembly and improve efficiency(last page of specification, 2nd to last full paragraph).  

In Reference to Claim 2
Charreron in view of Yu teaches:
The assembly according to claim 1(see rejection of claim 1 above), wherein:
the first rotor module comprises a disk(6 – Charreron) centered on a turbomachine longitudinal axis(axis of rotation of disk 6);
the first blade is mounted on an external periphery of the disk(clearly shown in Fig 1, 2, 2a of Charreron), the first blade thus extending from the external periphery of the disk(clearly shown in Fig 1,2,2a of Charreron), the first blade further comprising an airfoil(1 –Charreron), a platform(3 – Charreron), a support(2 – Charreron) and a root(4 – Charreron), the root being embedded in a recess(5 – Charreron) of the disk(clearly shown in Fig 2 of Charreron);
the ferrule comprises a circumferential extension extending toward the platform(16,22 of Charreron extend in the circumferential direction and toward the platform 3 as shown in Fig 2,2a; Fig 1 of Yu teaches the ferrule 6 comprises a circumferential extension that extends in the circumferential direction and toward the platform 4);
the first radial external surface is supported with friction on an internal surface of the platform(the radial outermost surface of 1 in contact with underside of 6 as shown in Fig 1 of Yu and is supported at least partially with friction against the internal surface of 
In Reference to Claim 6
Charreron in view of Yu teaches:
The assembly according to claim 1(see rejection of claim 1 above), wherein the damping device comprises bores configured to lighten a mass of the damping device(as shown in Fig 1 of Yu, the hollow structures at 2 and 3 comprise bores which are inherently configured to lighten the mass of the damping device).
In Reference to Claim 15
Charreron in view of Yu teaches:
The assembly according to claim 1(see rejection of claim 1 above), wherein the first rotor module is a fan(1-6 of Charreron is a fan; Col 4, ll. 5-10) and the second rotor module is a low-pressure compressor(first compressor rotor stage of Fig 8 is part of the low-pressure compressor).
In Reference to Claim 16
Charreron in view of Yu teaches:
A turbomachine(Col 1, ll. 5-10) comprising an assembly according to claim 1(see rejection of claim 1 above).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charreron in view of Yu and in further view of Mace et al. (US 8113783), hereinafter: “Mace”.
In Reference to Claim 3
Charreron in view of Yu teaches:
The assembly according to claim 1(see rejection of claim 1 above), 
Charreron in view of Yu fails to teach:
wherein the damping device comprises a first sacrificial plate housed at both the first radial external surface and the second radial external surface, the first plate being configured to guarantee a support of both the first radial external surface and the second radial external surface.
Mace teaches:
	A similar damping device(20) wherein the damping device comprises a first sacrificial plate(251,261) housed at both a first radial external surface(right upper face of 20G) and a second radial external surface(left upper face of 20G), the first plate being configured to guarantee a support of both the first radial external surface and the second radial external surface(251 and 261 are arranged to be in contact with the underside of the platform; Col 4, ll. 21-29).
.
Allowable Subject Matter
Claims 5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art of record, when considered alone or in combination fails to fairly teach or suggest, a sacrificial plate with a coating of the viscoelastic type.
Regarding Claim 7, the prior art of record, when considered alone or in combination fails to fairly teach or suggest, the damping device having inserts configured to add weight to the damping device.
Regarding Claims 8-10, the prior art of record, when considered alone or in combination fails to fairly teach or suggest, the two shoulders are supported against the ferrule or the support.
Regarding Claim 11, the prior art of record, when considered alone or in combination fails to fairly teach or suggest, an attachment tab connected to the damping device and to a connection between the first rotor module and the second rotor module,  to provide anti-rotation, as well as axial and radial retention of the damping device.
Claims 12-14 would also be allowable by virtue of their dependency on Claim 11.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8911210 B2
Bilz; Laurent et al.
US 10927683 B2
Joly; Philippe Gerard Edmond et al.
US 5820346 A
Young; Kurt E. et al.
US 5573375 A
Barcza; William K.


	The above references are cited for teaching vibration damping devices in similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745